Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000043
                                                         16-APR-2015
                                                         10:43 AM
                          SCWC-12-0000043

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      NICHOLAS K. NICHOLS, Petitioner/Petitioner-Appellant,

                                 vs.
        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000043; SPP NO. 11-1-0053
                (CR. NOS. 08-1-1354 AND 08-1-1762))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant Nicholas K. Nichols’

application for writ of certiorari filed on March 3, 2015, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, April 16, 2015.

Nicholas K. Nichols,            /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson